Case: 09-30358       Document: 00511000347          Page: 1    Date Filed: 01/11/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 11, 2010
                                       No. 09-30358
                                                                       Charles R. Fulbruge III
                                                                               Clerk




RENEE S. HARTZ, M.D.,

                                                   Plaintiff-Appellant,

versus

VICTOR R. FARRUGIA; ROBERT A. KUTCHER;
NICOLE TYGIER; CHOPIN, WAGAR, RICHARD & KUTCHER, LLP,

                                                   Defendants-Appellees.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:06-CV-3164




Before JONES, Chief Judge, SMITH and ELROD, Circuit Judges.
PER CURIAM:*


       Renee Hartz sues for legal malpractice stemming from the allegedly ac-
tionable failure of one of her attorneys to inform her of a potential claim against

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-30358    Document: 00511000347     Page: 2   Date Filed: 01/11/2010

                                 No. 09-30358

her former lawyer. The district court granted summary judgment for defendants
and denied summary judgment for Hartz.
      We have reviewed the briefs, the applicable law, and pertinent portions of
the record and have heard the arguments of counsel. Because there is no rever-
sible error, the judgment is AFFIRMED.




                                       2